If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


FITNESS INTERNATIONAL, LLC,                                           UNPUBLISHED
                                                                      October 13, 2022
               Plaintiff-Appellant,

v                                                                     Nos. 358680; 358983
                                                                      Macomb Circuit Court
NATIONAL RETAIL PROPERTIES LIMITED                                    LC No. 2020-004109-CB
PARTNERSHIP, also known as NATIONAL
RETAIL PROPERTIES, LP,

               Defendant-Appellee.


Before: SWARTZLE, P.J., and CAVANAGH and REDFORD, JJ.

PER CURIAM.

        In these appeals1 involving the enforceability of a commercial lease during the government
shutdown orders of the COVID-19 pandemic, plaintiff appeals by right the circuit court’s opinion
and order granting summary disposition in favor of defendant in Docket No. 358680 and the circuit
court’s order granting defendant’s motion for attorney fees in Docket No. 358983. We affirm in
Docket No. 358680 and reverse in Docket No. 358983.

                                        I. BACKGROUND

        Plaintiff is a nationwide operator of health clubs and fitness centers, including in Michigan.
In July 2008, plaintiff entered into a 15-year commercial lease with defendant for premises located
in Warren, Michigan, where plaintiff intended to operate a health and fitness facility. The lease
required plaintiff to pay a base monthly rent in equal installments. On March 10, 2020, Michigan
Governor Gretchen Whitmer declared a state of emergency in Michigan because of the novel
COVID-19 pandemic. Five days later, Governor Whitmer issued an executive order mandating
the closure of all gyms in Michigan, effective March 16, 2020, to prevent the further spread of the
virus. The order prohibited plaintiff from operating its gym between March 17, 2020 and


1
  See Fitness Int’l LLC v Nat’l Retail Props LP, unpublished order entered by the Court of Appeals
on February 1, 2022 (Docket Nos. 358680, 358983) (ordering consolidation of appeals to advance
the efficient administration of the appellate process).


                                                 -1-
September 9, 2020, when the shutdown was lifted. During the closure period, plaintiff did not pay
rent from April 2020 through August 2020, for a total of $109,561.11. In August 2020, defendant
sent plaintiff a notice of default and demanded payment under the lease. Plaintiff then paid all the
outstanding rent due.

                                         A. LITIGATION

        Several months later, plaintiff filed a two-count complaint alleging breach of the lease and
seeking a declaratory judgment. In support, plaintiff alleged that defendant breached the lease by
failing to abate the rent during the government closure period and also by failing to deliver to
plaintiff the use of the premises as a health club and fitness center. In particular, plaintiff alleged
that the purpose of the lease—to use the premises as a full-service health club—became frustrated
and rendered both impossible and impracticable because the shutdown order prohibited plaintiff
from using the premises in that manner. Plaintiff added that defendant breached its warranty of
quiet enjoyment of the premises, as provided in the lease, and that full use was a condition
precedent to plaintiff’s obligation to pay rent. Plaintiff sought a judgment declaring, in part, that
the shutdown excused its performance under the lease and required a return of all monies paid
during the closure period.

                         B. MOTIONS FOR SUMMARY DISPOSITION

       The parties eventually filed cross-motions for summary disposition under MCR
2.116(C)(10). Defendant argued that plaintiff was not entitled to abate its rental payments during
the shutdown period under the doctrines of frustration of purpose and impossibility and
impracticability, in part, because plaintiff had assumed the risk of the government order under
§ 9.2 of the lease, and payment of rent was not impossible. Regarding the warranty of quiet
enjoyment claim, defendant posited that dismissal was appropriate because it had not interfered
with plaintiff’s quiet enjoyment; rather, the government order had caused the interference.

       Plaintiff countered that it had established the elements of frustration of purpose. Plaintiff
added that it had not assumed the risk of the government order because § 9.2 of the lease only
applied to orders relating to physical improvements and alterations of the premises. Regarding the
doctrine of impossibility and impracticability, plaintiff asserted that, because it was impossible to
operate its health and fitness club during the shutdown, this impossibility excused its obligation to
pay rent. For this same reason, plaintiff argued, the lease’s express warranty of quiet enjoyment
had also been breached.

        Ultimately, after a hearing on the motion, the circuit court issued an opinion and order
granting defendant summary disposition. Regarding frustration of purpose, the circuit court found
that plaintiff had not shown that the government shutdown had rendered the lease “virtually
worthless” and that plaintiff had assumed the risk of a government shutdown under § 9.2. of the
lease. The court rejected plaintiff’s interpretation of § 9.2, noting that it broadly included “various
potential sources of required compliance” and that “by its own terms, Section 9.2, does not limit
the cost allocation to only structural aspects of compliance.” Next, given that plaintiff had paid
the rent under protest, the circuit court rejected plaintiff’s contention that the doctrine of
impossibility and impracticability excused its payment of rent under the lease. The court reasoned
that “economic unprofitability is not the equivalent to impossibility of performance and will not


                                                 -2-
operate to relieve a party of its contractual obligations.” Finally, regarding the warranty of quiet
enjoyment, the circuit court found that, because defendant did not cause the interruption, plaintiff
had not shown that the lease’s quiet enjoyment provision suspended plaintiff’s obligation to pay
rent.

                              C. MOTION FOR ATTORNEY FEES

        After plaintiff filed a claim of appeal from the summary disposition order, defendant
moved for an award of attorney fees and costs of $20,321. Defendant argued that § 25 of the lease
entitled it to reasonable attorney fees and costs as the prevailing party. Plaintiff opposed any award
of attorney fees or costs, arguing, in part, that defendant’s claim for attorney fees was barred
because defendant failed to file a counterclaim for contractual fees as damages. Plaintiff asserted
that, because defendant sought attorney fees based on the lease, defendant had to plead a claim for
contract damages.

        The circuit court ruled that the language of the lease required awarding defendant attorney
fees and it held an evidentiary hearing and adjusted downward the hourly rate requested by
defendant to $300 an hour. Later, the circuit court entered a written order awarding defendant
costs of $164.99 and attorney fees of $13,410 (44.7 hours at $300 an hour). Plaintiff separately
appealed this order.

                                           II. ANALYSIS

                                     A. DOCKET NO. 358680

       On appeal in Docket No. 358680, plaintiff argues that the circuit court erred by granting
summary disposition under MCR 2.116(C)(10) on its claims that frustration of purpose,
impossibility and impracticability, and breach of the warranty of quiet enjoyment excused its
performance under the lease. We disagree.

        This Court reviews de novo a circuit court’s decision on a motion for summary disposition.
Blackhawk Dev Corp v Village of Dexter, 473 Mich 33, 40; 700 NW2d 364 (2005). Summary
disposition under MCR 2.116(C)(10) is proper if there “is no genuine issue about any material fact
and the moving party is entitled to judgment . . . as a matter of law.” Bergen v Baker, 264 Mich
App 376, 381; 691 NW2d 770 (2004). In reviewing the circuit court’s decision, this Court
“considers affidavits, pleadings, depositions, admissions, and documentary evidence filed in the
action or submitted by the parties, MCR 2.116(G)(5), in the light most favorable to the party
opposing the motion.” Quinto v Cross and Peters Co, 451 Mich 358, 362; 547 NW2d 314 (1996).
“A genuine issue of material fact exists when the record, giving the benefit of reasonable doubt to
the opposing party, leaves open an issue upon which reasonable minds might differ.” West v Gen
Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). Further, the “interpretation of a contract
are questions of law reviewed de novo.” Clark v Al-Amin, 309 Mich App 387, 394; 872 NW2d
730 (2015) (quotation marks and citation omitted).

                                  1. FRUSTRATION OF PURPOSE

       Plaintiff first argues that the circuit court erred by concluding that the frustration of purpose
doctrine was inapplicable because plaintiff assumed the risk of the shutdown order under § 9.2. of


                                                  -3-
the lease. According to plaintiff, it did not assume the risk of the shutdown order and § 9.2 of the
lease merely obligated it to comply with orders relating to physical improvements and alterations
of the premises. We disagree.

        The doctrine of frustration of purpose operates as an excuse for nonperformance of
contractual obligations. Liggett Restaurant Group, Inc v City of Pontiac, 260 Mich App 127, 133;
676 NW2d 633 (2003). Generally, the doctrine is “asserted where a change in circumstances
makes one party’s performance virtually worthless to the other, frustrating his purpose in making
the contract.” Id. at 133-134 (quotation marks and citation omitted). Further, the frustration “must
be so severe that it is not fairly to be regarded as within the risks that he assumed under the
contract” and “the non-occurrence of the frustrating event must have been a basic assumption on
which the contract was made.” Id. at 135. The following conditions must be met for a contracting
party to avail itself of the doctrine:

       (1) the contract must be at least partially executory; (2) the frustrated party’s
       purpose in making the contract must have been known to both parties when the
       contract was made; (3) this purpose must have been basically frustrated by an event
       not reasonably foreseeable at the time the contract was made, the occurrence of
       which has not been due to the fault of the frustrated party and the risk of which was
       not assumed by him. [Id. at 134-135.]

         Plaintiff claims it did not assume the risk of the occurrence (the government shutdown
order) under § 9.2 of the lease. Resolution of this argument necessarily requires consideration of
the lease’s language. “The cardinal rule in the interpretation of contracts is to ascertain the
intention of the parties.” Zurich Ins Co v CCR and Co, 226 Mich App 599, 603; 576 NW2d 392
(1997) (quotation marks and citation omitted). “This Court must determine the intent of the parties
to a contract by reference to the contract language alone.” Hubbell, Roth & Clark, Inc v Jay Dee
Contractors, Inc, 249 Mich App 288, 291; 642 NW2d 700 (2001). When the terms of a contract
are unambiguous, this Court construes and enforces the contract as written and their construction
is for this Court to determine as a matter of law. Quality Prod and Concepts Co v Nagel Precision,
Inc, 469 Mich 362, 375; 666 NW2d 251 (2003); Zurich Ins Co, 226 Mich App at 604.

       Section 9.2 of the lease provides:

                Tenant, at Tenant’s sole expense, promptly shall comply with all applicable
       statutes, ordinances, rules, regulations, orders, covenants and restrictions of
       record, and requirements in effect during the term or any part of the term hereof,
       regulating the use by Tenant of the Premises, including, without limitation, the
       obligation at Tenant’s cost, to alter, maintain, or restore the Premises in compliance
       and conformation with all laws relating to the condition, use or occupancy of the
       Premises during the term (including, without limitation, any and all requirements
       as set forth in the Americans with Disabilities Act) and regardless of (i) whether
       such laws require structural or non-structural improvements, (ii) whether the
       improvements were foreseen or unforeseen, and (iii) the period of time remaining
       in the term. Tenant shall also comply, at Tenants sole expense, with any applicable
       laws and regulations regarding the presence or remediation of mold on the
       Premises; provided, however, that Landlord and Tenant acknowledge mold to be


                                                -4-
       naturally occurring and present in all buildings and outdoor areas, and the
       obligation of Tenant under this section to comply with applicable laws and
       regulations regarding mold shall not be interpreted as a warranty that there will be
       no mold on the Premises during or at the expiration of the Term so long as such
       presence is not a violation of any such applicable laws and regulations. [Emphasis
       added.]

        The portion of § 9.2. in italics above required plaintiff, at its “sole expense,” to comply
with all applicable orders in effect during the term of the lease that regulate plaintiff’s use of the
premises. Governor Whitmer’s shutdown order constituted an order in effect during the lease term
that regulated plaintiff’s use of the premises. Thus, under § 9.2, plaintiff had to comply with that
order at its “sole expense,” meaning plaintiff bore the burden of any financial consequences
stemming from compliance with the order. Under § 9.2 of the lease, therefore, plaintiff assumed
the risk of the shutdown order, including the loss of revenue from its customers, and the continued
payment of rent.

        On appeal, plaintiff contends that § 9.2 does not apply to government shutdown orders, but
only to improvements, alterations, restorations, maintenance, repairs, and remediations required
by “statutes, ordinances, rules, regulations, orders, covenants and restrictions of record,” as
demonstrated by the examples provided in § 9.2. Plaintiff’s interpretation, however, ignores the
plain meaning of the contractual language by imposing limitations that do not exist. In fact, the
examples provided in § 9.2, pertaining to the Americans with Disabilities Act and mold are
included as examples of the type of orders for which plaintiff assumes the risk. The lease, however,
specified that these examples are not exclusive. The scope of § 9.2 is not limited to the examples
included within it.

        Plaintiff also argues that § 9.2 does not apply to the payment of rent, asserting that the
provision only obligates plaintiff to incur the expense of complying with the order and that such
compliance did not require plaintiff to pay rent to comply. Regardless whether continuing to pay
rent despite a shutdown order can be deemed an “expense,” nothing in § 9.2 relieved plaintiff of
the obligation to pay rent in the event a government order that shut down the premises. Moreover,
as the circuit court correctly noted, the plain language of § 9.2 does not limit the form of the
expense incurred to only payments for structural changes as opposed to loss of revenue. Plainly,
the phrase “sole expense” envisions that plaintiff will be solely liable for any financial burden
associated with the types of government action affecting plaintiff’s use of the premises.2



2
  Plaintiff also asserts that § 5.1 of the lease excused its obligation to pay rent, which provided in
relevant part:
       Tenant acknowledges the Premises are currently subject to covenants, conditions
       and restrictions and other recorded documents . . . . Tenant acknowledges the
       Premises may become subject to future covenants, conditions and restrictions and
       other documents . . . but shall not be required to pay any costs of expenses under
       the Future CC&R’s except as may be approved in writing by Tenant.



                                                 -5-
        Because our assumption of risk analysis is dispositive, we need not consider plaintiff’s
argument that the circuit court erred by finding that the lease was not virtually worthless during
the shutdown period. We also reject plaintiff’s argument that no consideration existed during the
shutdown period because it could not use the property as a fitness club. Plaintiff ignores that it
retained possession of the property and had exclusive use of that property—even during the
shutdown period—in exchange for the rental payments. Plaintiff makes no attempt to explain why
possession and exclusive use of the entire premises, despite the shutdown, is not sufficient legal
consideration. Moreover, plaintiff cites no relevant caselaw holding that the specific use of a
property is the necessary consideration for a lease. Failure to sufficiently develop an argument or
cite authority constitutes abandonment of the claim. See Yee v Shiawassee Co Bd of Comm’rs,
251 Mich App 379, 406; 651 NW2d 756 (2002) (“It is not enough for an appellant in his brief
simply to announce a position or assert an error and then leave it up to this Court to discover and
rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then search
for authority either to sustain or reject his position.”).3

                               2. WARRANTY OF QUIET ENJOYMENT

       Plaintiff next argues that the circuit court erred by dismissing its claim for breach of the
express warranty of quiet enjoyment. According to plaintiff, the parties went beyond the common
law by including a contractual provision guaranteeing plaintiff the absolute right to enjoy full,
quiet enjoyment of the premises throughout the lease. According to plaintiff, the circuit court
ignored the express contractual language in favor of the common-law principles related to the
implied warranty of quiet enjoyment, finding that the warranty had not been breached because
defendant itself did not interfere with the use of the leasehold. We disagree.

       Section 27.2 of the lease provides an express warranty of quiet enjoyment, as follows:

               Landlord covenants and warrants that Tenant shall have and enjoy full,
       quiet, and peaceful possession of the Premises, its appurtenances and all rights and
       privileges incidental thereto during the term, subject to the provisions of this Lease
       and any title exceptions or defects in existences at the time of the conveyance of
       the Premises to Landlord by Tenant. [Emphasis added.]

       Contrary to plaintiff’s assertion, this section is not without qualifiers and does not provide
an absolute, unconditional guarantee to full quiet enjoyment of the premises. Mainly, the plain
language of § 27.2 indicates that the right to quiet enjoyment is subject to the provisions of the



Section 5.1 plainly applies to covenants, conditions, restrictions, or other recorded documents—
all types of recordable instruments—not to government orders. We, therefore, conclude that § 5.1
is not applicable to this matter.
3
  We additionally note, § 9.1 of the lease indicates the use of the premises for a health and fitness
center is permissive but also nonexclusive. With the exception of certain specifically proscribed
types of businesses, such as a factory, processing or rendering plant, head shop, certain adult-
oriented businesses or flea markets, there are no other specific limitations to how the premises can
be used.


                                                -6-
lease. In other words, the parties contemplated that plaintiff’s right to quiet enjoyment may be
suspended pursuant to certain provisions of the lease if and when they become applicable.

        As previously explained, § 9.2 is relevant regarding the shutdown order because it required
plaintiff’s compliance with governmental orders, and under its terms plaintiff bore the risk of loss.
Under § 27.2, plaintiff’s right to quiet enjoyment was subject to § 9.2 which obligated it to comply
with the governmental shutdown order even if it interfered with plaintiff’s quiet enjoyment of the
premises. Consequently, because the right to quiet enjoyment is subject to § 9.2 of the lease and
plaintiff’s required compliance with the government shutdown order under § 9.2 interfered with
plaintiff’s quiet enjoyment, it cannot be said that § 27.2 of the lease was breached.

        Plaintiff argues further that the circuit court erred by relying on a common-law rule
applicable to the common-law warranty of quiet enjoyment, that “the covenant of quiet enjoyment
is breached only when the landlord obstructs, interferes with, or takes away from the tenant in a
substantial degree the beneficial use of the leasehold.” Slatterly v Madiol, 257 Mich App 242,
258; 668 NW2d 154 (2003) (quotation marks and citation omitted). Because defendant did not
interfere with plaintiff’s quiet enjoyment, the circuit court dismissed the claim. Plaintiff’s
argument lacks merit. As explained, § 27.2 does not grant an absolute right to quiet enjoyment.
Further, plaintiff cites no authority in support of its claim that when the contracting parties
expressly include a warranty of quiet enjoyment, common-law principles of the warranty of quiet
enjoyment do not apply. Indeed, plaintiff identifies nothing in the lease, or § 27.2, indicating that
the parties intended to diverge from common-law principles of quiet enjoyment on which the
circuit court relied. Generally, “where terms having a definite legal meaning are used in a written
contract, the parties to the contract are presumed to have intended such terms to have their proper
legal meaning, absent a contrary intention appearing in the instrument.” In re Estate of Moukalled,
269 Mich App 708, 721; 714 NW2d 400 (2006) (quotation marks and citation omitted). A
landlord’s covenant of quiet enjoyment has a particular meaning in Michigan law and inherent in
that meaning is the concept that the landlord’s promise is breached only when it interferes with the
tenant’s use of the leasehold. See Slatterly, 257 Mich App at 258; see also 49 Am Jur 2d, Landlord
and Tenant § 481, pp 511-512 (“The interference with a tenant’s possession and enjoyment of the
demised premises by public officials in the exercise of police power, if not due to any default on
the part of the landlord, is not a breach of the landlord’s covenant of quiet enjoyment.”). Plaintiff’s
contention that any interference, no matter by whom, constitutes a breach of the warranty of quiet
enjoyment, is not consistent with the meaning of the warranty of quiet enjoyment in Michigan law
and is not supported by the contractual language. Accordingly, we conclude that the circuit court
did not err by dismissing the claim on the grounds that defendant did not interfere with plaintiff’s
quiet enjoyment of the premises.

                            3. IMPOSSIBILITY AND IMPRACTICABILITY

         Plaintiff also argues that the circuit court erred by refusing to excuse plaintiff from its rental
payment obligation under the doctrine of impossibility/impracticability. According to plaintiff,
the fact that it was impossible for it to use the premises during the shutdown period relieved it of
its rental payment obligations and the court erred by concluding that the doctrine was inapplicable.
We disagree.




                                                   -7-
        The doctrine of impossibility/impracticability provides an excuse for nonperformance of
contractual obligations when a contracting party’s performance becomes objectively impossible
to perform. Liggett Restaurant Group, Inc, 260 Mich App at 133; see also Roberts v Farmers Ins
Exch, 275 Mich App 58, 73; 737 NW2d 332 (2007). Michigan courts have recognized two types
of impossibility: original and supervening. Roberts, 275 Mich App at 73. Original impossibility
of performance exists “when the contract was entered into, so that the contract was to do something
which from the outset was impossible.” Bissell v L W Edison Co, 9 Mich App 276, 284; 156
NW2d 623 (1967). “[S]upervening impossibility develops after the contract in question is formed.”
Roberts, 275 Mich App at 74. “Although absolute impossibility is not required, there must be a
showing of impracticability because of extreme and unreasonable difficulty, expense, injury or
loss involved.” Id. (quotation marks and citation omitted).

         In this case, the circuit court ruled that that impossibility/impracticability doctrine did not
excuse plaintiff from its rental obligation during the shutdown period because plaintiff could
perform its obligations under the lease. Mainly, despite the shutdown and plaintiff’s loss of
revenue from membership fees, plaintiff had enough funds to pay the monthly rental payments in
total after defendant sent its demand notice. “Economic unprofitableness is not the equivalent of
impossibility of performance. Subsequent events which in the nature of things do not render
performance impossible, but only render it more difficult, burdensome, or expensive, will not
operate to relieve the contractor.” Chase v Clinton Co, 241 Mich 478, 484; 217 NW 565 (1928).
The fact that plaintiff faced some economic hardship because of the shutdown did not make its
performance under the lease—its contractual obligation to pay rent—impossible. The circuit court
did not err in this regard.

        On appeal, plaintiff asserts that, because it was impossible for it to use the premises during
the shutdown period, it should be excused from its rental payment obligations. Plaintiff’s focus
on its inability to use the premises as a health club during the shutdown is misplaced. Under the
lease, plaintiff was contractually obligated to pay the rent in monthly installments—and this is the
promised performance that must be evaluated for purpose of the impossibility doctrine. See
Roberts, 275 Mich App at 73 (“A promisor’s liability may be extinguished in the event his or her
contractual promise becomes objectively impossible to perform.” (Emphasis added.))
Comparatively, the lease did not obligate plaintiff to use the premises as a health and fitness club;
instead, it provided that plaintiff “may” use the premises as a health and fitness center or such
other use as plaintiff deemed fit in its reasonable business judgment. Consequently, even though
plaintiff could not temporarily use the premises as a health and fitness club, plaintiff did not
experience an impossibility of performance for purposes of the impossibility doctrine.

        Plaintiff’s inability to use the premises as a health and fitness club does not support
plaintiff’s position because plaintiff assumed the risk of the government shutdown.
“[I]mpossibility . . . will not serve to discharge a party who has assumed the risk that a given event
will be rendered impossible.” Frank’s Nursery Sales, Inc v American Nat’l Ins Co, 388 F Supp
76, 82 (ED Mich, 1974). Further, plaintiff cites no authority to support its claim that a lessee’s
inability to use the premises in a way it sees fit, for which it is not obligated under the lease, excuses
the lessee’s obligation to pay rent under the doctrine of impossibility/impracticability.

        Of final note, plaintiff asserts that the doctrine of impracticability provides an independent
basis for excusing its obligation and that the circuit court erred by failing to consider it separately.


                                                   -8-
Plaintiff cites no Michigan law in support of this claim and instead cites the Restatement (Second)
of Contracts. As defendant notes, however, Michigan courts treat impracticability and
impossibility interchangeably. See Bissell, 9 Mich App at 285 (“When considering the modern
version of the rule as to supervening impossibility . . . it must be recognized that . . . ‘impossibility’
means . . . not only strict impossibility but impracticability because of extreme and unreasonable
difficulty, expense, injury or loss involved.” (Quotation marks omitted.)) Plaintiff’s claim,
therefore, lacks merit.

                                      B. DOCKET NO. 358983

        In Docket No. 358983, plaintiff argues that the circuit court erred by awarding attorney
fees in contravention of Michigan law. Specifically, plaintiff posits that, to obtain attorney fees
under a contractual provision, like the lease, the party seeking the award must plead a claim to
enforce the contractual term allowing for fees. We agree.

        This Court reviews an award of attorney fees for an abuse of discretion. Pirgu v United
Servs Auto Ass’n, 499 Mich 269, 274; 884 NW2d 257 (2016). An abuse of discretion occurs when
the circuit court’s decision is “outside the range of reasonable and principled outcomes.” Id. “A
trial court necessarily abuses its discretion when it makes an error of law.” Id. This Court reviews
de novo the interpretation of the lease. Clark, 309 Mich App at 394.

         “Michigan follows the ‘American rule’ with respect to the payment of attorney fees and
costs.” Haliw v Sterling Heights, 471 Mich 700, 706; 691 NW2d 753 (2005). “Under the
American rule, attorney fees generally are not recoverable from the losing party as costs in the
absence of an exception set forth in a statute or court rule expressly authorizing such an award.”
Id. at 707. As explained in Fleet Business Credit v Krapohl Ford Lincoln Mercury Co, 274 Mich
App 584, 589; 735 NW2d 644 (2007):

        An exception exists where attorney fees are provided by contract of the parties.
        Contractual provisions for payment of reasonable attorney fees are judicially
        enforceable. In other words, a contractual clause providing that in the event of a
        dispute the prevailing party is entitled to recover attorney fees is valid. [Quotation
        marks and citations omitted.]

      In this case, after the circuit court awarded defendant summary disposition, defendant
moved for an award of attorney fees under § 25.1 of the lease which provided:

                Tenant shall reimburse Landlord, upon demand, for any costs or expenses
        incurred by Landlord in connection with any breach or default under this Lease,
        whether or not suit is commenced or judgment entered. Such costs shall include
        legal fees and costs incurred for the negotiation of a settlement, enforcement of
        rights, or otherwise. Furthermore, if any action for breach of or to enforce the
        provisions of this Lease is commenced, the court in such action shall award to the
        party in whose favor a judgment is entered, a reasonable sum as attorney’s fees
        and costs. Such attorney’s fees and costs shall be paid by the losing party in such
        action. [Emphasis added.]

The circuit court granted defendant’s motion.


                                                   -9-
        There is nothing ambiguous about this lease provision. If an action for breach of contract
is commenced and a judgment is entered by the court in such action, the court must award the
prevailing party its reasonable costs and attorney fees. To make sure that there is no confusion,
the lease further specified that the losing party shall pay the attorney fees and costs. These
contractual provisions were judicially enforceable. Fleet, 274 Mich App at 589. The record
reflects that plaintiff stated a claim for breach of the lease in its complaint. Defendant denied the
allegations of breach in its answer and in its affirmative defenses reserved its right to request
attorney fees and costs incurred in defending the action pursuant to the parties’ contract. Defendant
later moved for summary disposition and the court granted defendant summary disposition and
dismissed plaintiff’s lawsuit. Under the terms of the parties’ lease, defendant, as the prevailing
party in the action brought by plaintiff, was contractually entitled to an award of its reasonable
attorney fees.

      In Pransky v Falcon Group, Inc, 311 Mich App 164, 194-195; 874 NW2d 367 (2015),
however, this Court explained:

       Because the authority to award attorney fees arises under the terms of the
       agreement, the attorney fees are a type of general damages. Fleet [Business Credit,
       LLC v Krapohl Ford Lincoln Mercury Co], 274 Mich App [584,] 589-592[; 735
       NW2d 644 (2007)] (holding that an award of attorney fees under a contractual
       provision constitutes general damages that need not be specifically pleaded). In
       order to obtain an award of attorney fees as damages under a contractual provision
       requiring such a payment, the party seeking payment must sue to enforce the fee-
       shifting provision, as it would for any other contractual term. See Wilson Leasing
       [Co v Seaway Pharmacal Corp], 53 Mich App [359,] 365[; 220 NW2d 83 (1973)]
       (stating that, in an action on a contract, the reasonable attorney fees allowed under
       the contract are an element of the debt owed); see also 25 CJS, Damages, § 85, pp
       428-429 (“Contractual attorney’s fees are recoverable only in a suit brought directly
       on the contract. Unlike statutorily permitted or rules-based attorney’s fees,
       contractually based attorney’s fees form part of the damages claim.”). That is, the
       party seeking the award of attorney fees as provided under the terms of an
       agreement must do so as part of a claim against the opposing party.

         Under Pransky, 311 Mich App at 195, in which the defendant moved for attorney fees
pursuant to a contractual agreement, the circuit court could only award attorney fees and costs as
damages on a claim brought under the lease. As in Pransky, the circuit court, by granting the
motion requiring plaintiff to pay the fees, “in effect entered a judgment against [plaintiff] on a
claim that was never brought.” Id. “A trial court may not enter judgment on a claim that was not
brought in the original action in the guise of a postjudgment proceeding.” Id. It follows that the
circuit court lacked authority to enter an award for attorney fees as damages for breach of the lease.

        Defendant counters that nothing in the language of § 25.1 required it to bring a breach-of-
contract claim for attorney fees. Defendant explains that, under the plain language of the lease,
entry of a judgment is a condition precedent to the prevailing party’s ability to collect fees and that
a claim for prevailing-party attorney fees at the outset of the litigation would not have been ripe
for consideration. Further, defendant distinguishes Pransky on the grounds that the contractual



                                                 -10-
language in that case did not contemplate a postjudgment award of fees and permitted recovery
only if the plaintiff retained an attorney to enforce a collection action.

        Nothing in the lease’s attorney fee shifting provision excuses the prevailing party from
complying with Michigan law requiring that a party seeking attorney fees under a contractual
provision must state a claim against the opposing party to enforce the provision. The fact that an
entry of judgment is a condition precedent to obtaining fees under § 25.1 does not except the parties
to the lease from the requirements of Michigan law as defined in Pransky. Further, the fact that
the contract language in Pransky differs from the lease’s language in this case does not lead to a
different conclusion. The general principles set forth in Pransky apply equally to all contractual
agreements allowing for attorney fees. Nothing in Pransky indicates that its holding is limited to
the contractual language in that case.

         Finally, defendant points out that its claim for attorney fees would not have been ripe at
the initiation of the action, given that no prevailing party then existed. Notwithstanding that such
a claim would not have been ripe, Pransky appears to require a prevailing party to file a
counterclaim or complaint to enforce the lease after the circuit court entered its summary
disposition order.

        Under Pransky, the circuit court erred by awarding attorney fees under the lease because
defendant had not sought the award of attorney fees as part of a claim against plaintiff under the
terms of the parties’ agreement. Pransky, 311 Mich App at 194-195. Because our conclusion is
dispositive, we do not consider plaintiff’s other arguments.

        Affirmed in Docket No. 358680. Reversed in Docket No. 358983. We do not retain
jurisdiction.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Mark J. Cavanagh
                                                              /s/ James Robert Redford




                                                -11-